OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                                    AUSTIN


Q-C.    MUlW
A---L




         Eonorable woodrow Curtio
         County Attorney
         Frio county
         Pearsall,  Texas
         Dear Sirr
Honorable Vioodrow Curtis,      Page 2


           under Article      667,   P. C.,   paragraph 5 .”

          Article      667-5 of the Penal Code reads as follows:
                 “Any person desiring a lioenee ae nmnu-
           raoturer,   distributor,    or retail   dealor may
           in taoatlon or in term time iii4 a petltfon
           with the county Judge or the oounty in which
           tha applicant desires to engage in nuoh burl-
           nom whioh petition       shall state as follows:
           Ii a manufaoturer:       (1) That he Is a law-
           abiding, taxpaying ditizen of this State,
           over twenty-one (21) years 0r age; that he
           has be8n.a resident of the county wherein
           auah lloense ie sought for a period of more
           than one year next preoeding the tiling        of
           suoh petition;     and that he has not been oon-
           vlated or a relony within two (2) years la-
           mediately preceding      the filing   or such petl-
           tiion.

                (2) If a co-partnership,          thaO all indlvlduals
           have the ~~amequallfluatloncr         provided  in para-
           graph (1) abovei
                  (3) If a eorporatlon,    that appiloant  is
           organized and chartered under, and has OOIU-
           plied with, all aorporatfon      laws or this State
           applloable    to such corporation,   that the prlndpal
           plaoe OS buslnesa is ln the oounty where suoh
           lloense is sought, and the president and xaanag?r
           shall sake an affidavit      that he posseseen all
           quallricatlons    Provided in paragraph (1) above.
                    If a distributor,     general    or looal:
                 (1) AppliOant shall give the same ikforaka-
           tion required of a nmntiaoturer lnoluding the
           plaoe or plaoes where his business shall be
           transaoted,  and the bounty or oountles where
           his sales are to be made.
                    If a retailer:
                    (1) The same information        require’d    or the
Honorable Woodrow Curtis,   Page 3


          manutaoturer.
                (2) The aormot addrese of premises to
          be used by the applloaat Sor the sale of
          beer, and whether he tl$airee to sell beer
          ror consumption on or off the premises.
                (3) He shall enumerate the kinds of
          business In whioh he is engaged or In whloh
          he Intends to engage on the lloensed premises
          and other premlws under his oontrol oi wbioh
          the lloensed premises is a part.
                  (4) That applloant.hae   no finanolal in-
          terest In any establishment      authorized to aell
          dlstillod    eplritrr:
                (5) That no person engaged in the busi-
          neas oi selling   distilled  spirita haa any
          ffnanolal  intere8t In the business to be oon-
          duated under the lloense    sought by the applleant.
                (6) That he has not had any intereat QI
          any license to sell beer whloh llosnse has been
          canaeu4a or revoked .withi.n the twelve (121
          month next preor6lng   the date of the present
          applfoation  ror lloanee r
                (7) That he is not residenced   or domioll-
          ed with’any person who has any flnanolal    in-
          terest with any establ$shment engaged ln’the
          business 0r selling   aistill4a epiritr, or any
          person In whose nants any lloense has been oan-
          oellea or revoked withln the twelve (12) mmth
          preoedtig  the present lioense;
                (8) If applioat&iOr    retailer’s  lloease  Is.
          a oorporationi  applioatlon   shall show that the
          president or manager thereof has been a.resident
          or the oounty wherein the lloenee is sought for
          more than one year next preoeding the date ot
          the applloatlon   and that no oii$Oer of the oor-
          poration is dlsqualltled    In any.other manner that
          would prevent him from holdlug euoh lioense      in
          his own nameiW
Eonorable   Woodrow Curtl6,     Page 4


            Artlole   667-S,   Penal Code, supra,      apeoifloally
provides that the applicant
                       . -. must have been
                                       . . - a resident-_ of
the oounty wherein suon uoense is sougnt ror a perloa or
rim; than one year next preoeding        the f’lllng    of such petl-
     .
          Naturally, the question arises as to the legal
meaning of the term or word *resldentW.    A8 used in some
statutes, the term WreslaentW and *‘domicileW have the sanm
meaning; in others they have not.    See the aames of Pltts-
burg Hater Heater Co. Y. Sullivan,   24325. Vf. 676 and Halver-
aon Y. Livengood, 4 6. yi. (24) 588.   Texas Jurlsprudenoe,
Vol. 15, p. 7-11.
            We quote rrom Corpus furls,       Vol   19, p. ,397, as         roi-
lows :
                  “Generally,   where a statute preeorlb-
            ed re4ldenoe a4 a qualitloatlon       tar the
            33djc&wn* 0r a prlrlloge,      or the exerolm
            ot a rranohlse,    and/or whenever the terms
            are ‘Used in oonneotlon with subjeota of
            domeatio policy,    domioile and reaidenae are
            equivalent.     Statutory .oonstruction   a&*
            sometimea arteot the question-.”
            In Volume 54, p. 708, Corpus Juris,          we find      the
rollowing   deflnltlonr
                   “The best definition is that to be de-
            ducted from the Roman Law; that a man’s
            reeldenoe ie the pl444 whore hi4 family
            dwells or whioh he makes the ohi;er seat’ or
            his artairs   and intereat.   Residence is the
            favorite   term employed In the statutes to
            express the connection between pers$~ and
            plaoa.    The meaning when employed In a
            statute is often provocative    of dispute,
            often making it dirrfwt        to give an exaot
            detinftion  ot what is meant by residence as
            used in partioular   statutee,   tor when ured
            in etatutee it has airrerrnt     meaning4 in
            dlrrerent  oonneotlons,   and may be used 'with
            difrerent  meanings In different     statutes,
            and also, it sometimes has d@ierent        shades
            of meaning in the sfatute8 and even In the
            aonstruat ion.   An examination or the autbor-
            itles disaloses   that it has received dlf-
Honorable hoodrow Curt&,         Page 5


              ferent derlnltlone       in rsrfoue oases, prln-
              cipally    Involving rranohlee,      taxation,  and
              juriealction.       As Its 8tatutory aeflnltlon
              depends upon the legislative         purpose ae
              well as the context of the statute          It must
              be construed In every oaee in aoaordanoe
              with the objeot and intent of the statute
              In whlcrh it oocure; henoe its meaning Is
              to be determined from the fact8 and olroum-
              stances taken together In each partloular
              case.    However, it is said that when used
              In the. statutes,      or aotions,   or suite re-
              1aUng to toxe.tlon,      rights 0r suitrage,
              dlvoroe,    limitation    of aotione,   and the
              like, it le used In the sense ot legal
              residence,     that 18 to, cay, place of doml-.
              oile or permanent abode."

           In rl?w of the foregoing   authorities   and the raote
stated   inyour inquiry,  you are reepeotfully    advised that
it is  the opinion or this department that Mr. Beok oamot
     .fy as a reeldent oi lrio County under Article      66T-S or
the Penal Code.
              Trustlug   that the foregoing    anewere yo&     inquiry,
we remain
                                            Yours very truly
                                       ATTORNEY
                                              OENJiRAL
                                                     OPTEUS



                                                   Ardell   Willlanis
    APPROVED
           J-W 6,         1939